                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00032-FDW

BRADLEY L. MAUNEY,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )                ORDER
                                                      )
BURKE-CATAWBA DISTRICT                                )
CONFINEMENT FACILITY, et al.,                         )
                                                      )
                  Defendants.                         )
______________________________________                )

       THIS MATTER is before the Court on Plaintiff’s “Motion Opposing Defendants’ Motion

to Set Aside Entry of Default.” [Doc. 24].

       On December 18, 2019, Plaintiff moved for entry of default in this action, as Defendants

had yet to plead or otherwise respond to Plaintiff’s Complaint. [Doc. 15]. The Clerk entered

default against Defendants. [Doc. 16]. On January 24, 2020, Plaintiff moved for default judgment.

[Doc. 17]. On February 5, 2020, Defendants filed a motion to set aside entry of default. [Doc.

19]. The Court ordered that the entry of default be set aside and ordered Defendants to answer.

[Doc. 21]. Defendants filed an answer to Plaintiff’s Complaint the same day. [Doc. 22].

Subsequently, Plaintiff filed the current “motion,” which is really a response to Defendants’

motion to set aside entry of default. For the reasons stated in the Court’s Order setting aside entry

of default and because the issue is moot, in any event, the Court will deny Plaintiff’s motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion Opposing Defendants’ Motion

to Set Aside Entry of Default [Doc. 24] is DENIED.
                                                  Signed: February 18, 2020
